Mr. Justice Horton, afxee making the above statement, DELIVERED THE OPINION OP THE COURT. In the view we take of this case, it is unnecessary to state the facts further than we have given them. If the property recovered upon the replevin writ, the title to which was the question tried and decided in the justice court, was of the value of more than $200, then the justice of the peace had no jurisdiction further than to order a return of the property. If the justice of the peace had no jurisdiction, then none was acquired by the Circuit Court by appeal. The only testimony as to the value of the piano in question, is that fixed by the contract of sale, viz., $225. That being the value of the piano the justice had no jurisdiction to try the question of the right of property. Where the value of the property in question is more than $200 the only jurisdiction of a justice of the peace in this State is to order a return of the property to the defendant. Starr & Curtis Stat., Ch. 119, Sec. 28. Attorneys for appellee contend that this may be cured by remitting any excess in value over the sum of $200. That can not be done here and could not have been done in the Circuit Court or justice court. It is a jurisdictional fact. The question thus presented being one of jurisdiction, we feel compelled to regard it, whatever other questions may appear in the record. It may be that upon another trial, if one be had, the testimony may establish it as a fact that this piano was not of the value of more than $200 at the time of the issuing of the replevin writ. For the reason indicated the judgment of the Circuit Court is reversed and the cause remanded.